DETAILED ACTION
Status of Claims
The following is a non-final, first office action in response to the application filed December 9, 2019.  Claim 1-20 are currently pending and have been examined.



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 










	



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-5 and 8-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Siddique et al (US 20100030578 A1).

Regarding claim 1, Siddique discloses global shopping cart payment system in a global shopping cart, the system comprising: 
a security module configured to provide a plurality of levels of access security for the global shopping cart, the plurality of levels of access security including an owner level of access and an invitee level of access; a processor and a memory that has instructions that are readable by the processor, and when read by the processor causes the processor to: establish the global shopping cart for an owner in the memory, wherein the global shopping cart comprises a plurality of web accessible areas for at least one web site for the global shopping cart, and wherein the security module provides the plurality of levels of access security for each of the plurality of web accessible areas (Siddique: paragraph [0125] - Users may make the contents of their fitting room publicly accessible or restrict access to members of their social network or provide limited access to anyone they choose, paragraph [0127] - Users may make the contents of their wardrobe publicly accessible or restrict access to members of their social network or provide limited access to anyone they choose);
create for the owner, a task in the global shopping cart, wherein the global shopping cart is configured to store data relating to an item that relates to the task; establishing, in the global shopping cart, a web site representative of the task, wherein the security module provides the plurality of levels of access security to the plurality web-accessible areas of the web site representative of the task (Siddique: Figure 16 - start a new shopping trip 364);
provide a selected area of the plurality of web accessible areas of the web site that is representative of the task in the global shopping cart that is accessible by the owner of the global shopping cart and an invitee of the global shopping cart (Siddique: Figure 20); and 
           receive profile information from the invitee to permit invitee level of access for the invitee the selected area of the global shopping cart, and create a profile for the invitee based on the profile information (Siddique: Figure 17 - invite friends to join shopping experience).

Regarding claim 2, Siddique discloses all of the limitations as noted above in claim 1.  Siddique further discloses send an invitation to the invitee to join the global shopping cart (Siddique: Figure 17 - invite friends to join shopping experience).  

Regarding claim 3, Siddique discloses all of the limitations as noted above in claim 1.  Siddique further discloses wherein the global shopping cart has a payment module comprising an owner payment mode having owner payment information (Siddique: Figure 21A. paragraph [0210] - The Split-Bill feature allows processing of credit, debit, points cards and/or other supported payment options. Payments can be made using any combination of these options. For example, a product that is about to be purchased may be paid for partially from a debit/bank account, partially via a credit card, partially using a gift card, and partially using points or store credit).  

Regarding claim 4, Siddique discloses all of the limitations as noted above in claim 3.  Siddique further discloses wherein the payment module comprises an invitee payment mode having invitee payment information (Siddique: Figure 21A. paragraph [0210] - The Split-Bill feature allows processing of credit, debit, points cards and/or other supported payment options. Payments can be made using any combination of these options. For example, a product that is about to be purchased may be paid for partially from a debit/bank account, partially via a credit card, partially using a gift card, and partially using points or store credits).  

Regarding claim 8, Siddique discloses all of the limitations as noted above in claim 5.  Siddique further discloses memory further comprises a merchant data store having information relating to goods and services of the merchant, wherein the data store includes rewards offered by the merchant generated by purchases greater than a predetermined value or promotional codes (Siddique: paragraph [0119] - The live feed feature can be used by the source supplying the apparel to convey other information such as store/brand promotions, special offers, sales, featured items etc).  

Regarding claim 9, Siddique discloses all of the limitations as noted above in claim 1.  Siddique further discloses establish a registration of the invitee to the web site; and provide the invitee with invitee level access to the global shopping cart (Siddique: Figure 17 - invite friends to join shopping experience).  

Regarding claim 10, Siddique discloses all of the limitations as noted above in claim 1.  Siddique further discloses provide a user interface to the user device that permits the owner of the global shopping cart to create the task (Siddique: Figure 16 - start a new shopping trip 364).  

Regarding claim 11, Siddique discloses all of the limitations as noted above in claim 1.  Siddique further discloses receive, from a user device of an owner of the global shopping cart, an upload of at least one item selected from the group consisting of: a comment on the task, comment on the item selected for purchase for the task, a link to a web page, an image, an audio file, and a video file (Siddique: Figure 14 - select image file to upload).  

Regarding claim 12, Siddique discloses all of the limitations as noted above in claim 1.  Siddique further discloses a dashboard area in the global shopping cart enabling the owner to change payment mode preferences (Siddique: Figure 21A - split bill).  

Regarding claim 13, Siddique discloses all of the limitations as noted above in claim 4.  Siddique further discloses wherein the payment module is configured to process a payment mode selected from the group consisting of: a digital wallet, near field communication (NFC), quick response (QR) code, and a third party payment system (Siddique: paragraph [0210] - The Split-Bill feature allows processing of credit, debit, points cards and/or other supported payment options. Payments can be made using any combination of these options. For example, a product that is about to be purchased may be paid for partially from a debit/bank account, partially via a credit card, partially using a gift card, and partially using points or store credits).  

Regarding claim 14, Siddique discloses all of the limitations as noted above in claim 4.  Siddique further discloses wherein the payment module is configured to process a non-traditional payment mode selected from the group consisting of barter, virtual currency, bitcoin, social media credit, automated clearing house (ACH), coupon, biometric payment, enhanced mobile payment through a camera or geo location device, payment through a form factor comprising a watch, ring, eye glasses, hand or body gestures in coordination with a mobile or other form factor, enhanced and virtual currency (Siddique: paragraph [0210] - The Split-Bill feature allows processing of credit, debit, points cards and/or other supported payment options. Payments can be made using any combination of these options. For example, a product that is about to be purchased may be paid for partially from a debit/bank account, partially via a credit card, partially using a gift card, and partially using points or store credits).  

Regarding claim 15, Siddique discloses all of the limitations as noted above in claim 4.  Siddique further discloses: 
receive a request from the owner or the invitee to add the item to be purchased to the global shopping cart  (Siddique: Figure 22 - add to cart);
access the payment module of the global shopping cart having owner payment information  (Siddique: Figure 21A - split bill);
conduct a financial transaction in the global shopping cart for the item to be purchased, wherein the financial transaction is conducted using both invitee payment information and owner payment information to enable the owner and invitee to share payment for the item  (Siddique: paragraph [0210] - The Split-Bill feature allows processing of credit, debit, points cards and/or other supported payment options. Payments can be made using any combination of these options. For example, a product that is about to be purchased may be paid for partially from a debit/bank account, partially via a credit card, partially using a gift card, and partially using points or store credits).  

Regarding claim 16, Siddique discloses all of the limitations as noted above in claim 1.  Siddique further discloses wherein the system comprises a plurality of security measures for protecting the global shopping cart, and wherein the security measures include one or more analytic triggers configured to identify suspicious shopping cart activity related to the task, wherein the system is configured to suspend shopping cart activity when the one or more analytic triggers identify the suspicious shopping cart activity. (Siddique: paragraph [0173] - The random wait time increases with the number of unsuccessful attempts. If the response duration is lengthy, then requests are suspended until the response is completed by the server, in exemplary embodiment. Alternatively, a conflict management scheme may be implemented wherein the client also monitors the server's response for a possible conflict and sends the request when there are no conflicts).  

Regarding claim 17, Siddique discloses all of the limitations as noted above in claim 1.  Siddique further discloses wherein the transaction is conducted using at least two different owner payment sources (Siddique: Figure 21A - split bill).  

Regarding claim 18, Siddique discloses all of the limitations as noted above in claim 1.  Siddique further discloses an owner profile data store that includes profile information comprising age range, income range, gender, and residence to enable a merchant to tailor a merchant's product, service, and inventory to the owner of the global shopping cart (Siddique: paragraph [0133] -  A user's profile information is also stored in the user database 80 which includes, age, profession, personal information, and user's physical measurements that have been specified by the user, images provided by the user, a user's history, information associated with a user's use of the system. A user's history information may include, but is not limited to, the frequency of their use of the system, the time and season they make purchases, the items they have purchased, the retailers from whom the items were purchased, and information regarding the various items).  

Regarding claim 19, Siddique discloses all of the limitations as noted above in claim 1.  Siddique further discloses interface with a social media web site; and communicate non-confidential information to the social media web site, wherein the non-confidential information pertains to the task (Siddique: paragraph [0198] -  This feed content may incorporate information on the latest stock, new arrivals, promotions, sales, window displays, shelf contents, inventory, salespeople, store arrangements, live reviews and other information relevant to the store. Miscellaneous information such as job openings in the store may also be included. Feed information would be uploaded via a web page onto the portal server 20. This information would be broadcast in 243 to clients requesting the feeds.).  

Regarding claim 20, Siddique discloses all of the limitations as noted above in claim 1.  Siddique further discloses log events relating to activity pertaining to the global shopping cart (Siddique: paragraph [0133] - A user's profile information is also stored in the user database 80 which includes, age, profession, personal information, and user's physical measurements that have been specified by the user, images provided by the user, a user's history, information associated with a user's use of the system. A user's history information may include, but is not limited to, the frequency of their use of the system, the time and season they make purchases, the items they have purchased, the retailers from whom the items were purchased, and information regarding the various items).  





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siddique et al (US 2010/00030578 A1) in view of Young et al (US 2013/0173402 A1).  


Regarding claim 5, Siddique discloses all of the limitations as noted above in claim 1.  Siddique does not expressly disclose provide access to the selected area in the global shopping cart for a merchant via merchant API.  Young discloses provide access to the selected area in the global shopping cart for a merchant via merchant API (Young: Figure 8 - setup merchant 830).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Siddique to have included provide access to the selected area in the global shopping cart for a merchant via merchant API, as taught by Young because it would help merchants manage inventory levels (Young: paragraph [0355]).

Regarding claim 6, Siddique and Young teach or suggest all the limitations of claim 5 as noted above.  Young further discloses wherein the merchant API is configured to give access to the global shopping cart to manage inventory needs and understand future products that would be desirable to the owner of the global shopping cart (Young: Figure 8 - update base inventory, send updates new stock, out of stock).

Regarding claim 7, Siddique and Young teach or suggest all the limitations of claim 5 as noted above.  Young further discloses wherein the merchant API is configured to give access to the global shopping cart to indicate that the item is not in inventory and provide an indication of when the item will be available (Young: Figure 6A - Merchant updates 628).
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PTO-892 Reference U discloses Shop with me!.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625